HOUR AND, District Judge.
The merchandise here was assessed for duty by the collector of customs of the port of Philadelphia, at the rates provided for in paragraph 387 of the act of July 24, 189.7, c. 11, § 1, Schedule L, 30 Stat. 187 [U. S. Comp. St. 1901, p. 1670], against the protest of the importer that 50 per cent, ad valorem, under paragraph 391 of said act, is the legal rate for "all Jacquard figured goods in the piece, made on looms, of which silk is the component material of chief value, dyed in the yarn, and containing two or more colors in the filling etc,” which this merchandise is claimed to be. Testimony was taken by the Board of General Appraisers, and a decision overruling the contention of the protest was returned by it July 28, 1905. On an appeal to this court further testimony was taken, and the government made the following admission:
“The Government admits for the purposes of this ease that the goods contained in the importation in question were made upon Jacquard looms, but denies that the goods were such as were usually and customarily made upon Jacquard looms, or formed its regular and characteristic product; and denies also that they may be made as cheaply upon Jacquard looms as upon other looms; and denies that they are Jacquard figured goods.”
This admission as to the question of the kind of loom upon which the imported goods were made accords with the weight of the evidence that they were made upon the Jacquard machine.
From the reading of paragraph 391 we are of opinion that Jacquard figured goods describes a class of goods “made on looms * * * containing two or more colors in the filling.” Figured goods containing two or more colors in the filling may or may not be made on Jacquard looms. There may be other looms devised of a different name to make the Jacquard figured goods, and, so long as they are “made on looms containing two or more colors in the filling,” the product is Jacquard figured goods. The material in question in fact was made upon the Jacquard loom, and they contain two or more colors in the *682filling. We, therefore, think they are Jacquard figured goods. U. S. v. Johnson & Faulkner (C. C.) 139 Fed. 55, affirmed by the Circuit Court of Appeals, 142 Fed. 1039, 71 C. C. A. 686.
The decision of the Board of General Appraisers should be overruled and the protest of the importer sustained, and the goods assessed at 50 per cent, ad valorem under paragraph 391 of the tariff act of 1897; and it is so ordered.